Memorandum bt the Coubt. Appeal from an order of the -Supreme Court at Special Term which (1) granted the motion of defendants O’Connor and Fox to vacate a preliminary injunction theretofore granted in the action, for plaintiffs’ failure to file the undertaking required by the order granting the injunction (CPLR 6312, subd. [b]), and (2). denied plaintiffs’ cross motion for an order reducing the amount of the undertaking. The amount fixed was entirely reasonable under the circumstances and, in consequence the refusal to reduce -it was well within the Special Term’s -discretion and will not be disturbed by us. The court having properly declined to modify its prior order was obliged to vacate the injunction. We reach no other issue. Order affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Greenblott, JJ., concur in memorandum by the court.